


FOURTH AMENDMENT TO CREDIT AGREEMENT




THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July
2, 2012, is entered into by and among WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company formerly known as Wells Fargo Foothill, LLC,
as administrative agent (in such capacity, “Agent”) for the Lenders (as defined
below), FINISAR CORPORATION, a Delaware corporation (“Parent”), OPTIUM
CORPORATION, a Delaware corporation, (“Optium” and Parent, each individually a
“Borrower”, and individually and collectively, jointly and severally, the
“Borrowers”) and the Lenders.
RECITALS
A.    Borrowers, the lenders party thereto from time to time (the “Lenders”) and
Agent, have previously entered into that certain Credit Agreement dated as of
October 2, 2009 (as the same may be modified, supplemented or amended from time
to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrowers. Terms used
herein without definition shall have the meanings ascribed to them in the Credit
Agreement.
B.    Borrowers have requested that Agent and the Lenders amend the Credit
Agreement, which Agent and the Lenders are willing to do pursuant to the terms
and conditions set forth herein.
C.    Borrowers are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent's or any
Lender's rights or remedies as set forth in the Credit Agreement are being
waived or modified by the terms of this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Amendments to Credit Agreement.
(a)Clause (d)(i) of the definition of “Borrowing Base” set forth in Schedule 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“(i) $40,000,000,”
(b)The definition of “Eligible Specified Account Debtor” set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
“ 'Eligible Specified Account Debtor' means an Account Debtor (a) listed on
Schedule E-3 (as such list may be added to from time to time by Agent in its
sole discretion), so long as such Account Debtor, or the owner of all of the
Stock of such Account Debtor, has a credit rating of at least “BB+” by S&P or
“Ba 1” by Moody's or (b) listed on Schedule E-4 unless any such Account Debtor
is removed from such Schedule by Agent in its Permitted Discretion.”
(c)    Schedule E-3 to the Credit Agreement is hereby amended and restated in
its entirety as set forth on Schedule E-3 attached hereto.
(d)    Schedule E-4 attached hereto is hereby added to the Credit Agreement as
Schedule E-4 thereto.
2.Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
not become effective until all of the following conditions precedent shall have
been satisfied in the sole discretion of Agent or waived by Agent:
(a)Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.




--------------------------------------------------------------------------------




(b)Representations and Warranties. The representations and warranties set forth
herein and in the Credit Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) must be true and correct.
(c)Other Required Documentation. Agent shall have received all other documents
and legal matters in connection with the transactions contemplated by this
Amendment and such documents shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to Agent.
3.Representations and Warranties. Each Borrower represents and warrants as
follows:
(a)Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restriction binding on any Borrower. No other corporate proceedings
are necessary to consummate such transactions.
(b)Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
is the legal, valid and binding obligation of each Borrower, enforceable against
each Borrower in accordance with its terms, and is in full force and effect.
(c)Representations and Warranties. The representations and warranties contained
in each Loan Document (other than any such representations or warranties that,
by their terms, are specifically made as of a date other than the date hereof)
are correct on and as of the date hereof as though made on and as of the date
hereof.
(d)No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.
4.Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.
5.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
6.Reference to and Effect on the Loan Documents.
(a)Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
(b)Except as specifically set forth in this Amendment, the Credit Agreement and
all other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrowers to Agent and
Lenders without defense, offset, claim or contribution.
(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of Agent or any Lender under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents.
7.Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.
8.Estoppel. To induce Agent and Lenders to enter into this Amendment and to
induce Agent and Lenders to continue to make advances to Borrowers under the
Credit Agreement, each Borrower hereby acknowledges and agrees that, after
giving effect to this Amendment, as of the date hereof, there exists no Default
or Event of Default and no right of offset, defense, counterclaim or objection
in favor of any Borrower as against Agent or any Lender with respect to the
Obligations.
9.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement




--------------------------------------------------------------------------------




of the parties hereto with respect to the subject matter hereof.
10.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
11.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.


[Remainder of Page Left Intentionally Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


 
FINISAR CORPORATION,
a Delaware corporation
 
 
 
By:  /s/Kurt Adzema
 
Name:  Kurt Adzema
 
Title: Chief Financial Officer
 
 
 
 
 
OPTIUM CORPORATION,
a Delaware corporation
 
 
 
By: /s/Kurt Adzema
 
Name: Kurt Adzema
 
Title: Secretary and Treasurer





--------------------------------------------------------------------------------






 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
 
 
 
By: /s/ Patrick McCormack
 
Name: Patrick McCormack
 
Title: Vice President
 
 
 
 
 
BANK OF AMERICA, N.A.,
a national banking association, as a Lender
 
 
 
By: /s/Matt Van Steenhuyse
 
Name: Matt Van Steenhuyse
 
Title: Senior Vice President







--------------------------------------------------------------------------------




ACKNOWLEDGEMENT BY GUARANTORS
Dated as of July 2, 2012
Each of the undersigned, being a Guarantor (“Guarantor”) under that certain
General Continuing Guaranty, dated as of October 2, 2009, and made in favor of
Agent for the benefit of the Lenders (“Guaranty”), hereby acknowledges and
agrees to the foregoing Fourth Amendment to Credit Agreement (the “Amendment”)
and confirms and agrees that the Guaranty is and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that, upon the effectiveness of, and on and after the date of the Amendment,
each reference in such Guaranty to the Credit Agreement (as defined in the
Amendment), “thereunder”, “thereof” or words of like import referring to the
“Credit Agreement”, shall mean and be a reference to the Credit Agreement as
amended or modified by the Amendment. Although Agent has informed Guarantor of
the matters set forth above, and Guarantor has acknowledged the same, Guarantor
understands and agrees neither Agent nor any Lender has any duty under the
Credit Agreement, the Guaranty or any other agreement with Guarantor to so
notify Guarantor or to seek such an acknowledgement, and nothing contained
herein is intended to or shall create such a duty as to any advances or
transaction hereafter.
 
AZNA, LLC,
a Delaware limited liability company
 
 
 
By: /s/Kurt Adzema
 
Name: Kurt Adzema
 
Title: Secretary and Treasurer
 
 
 
 
 
FINISAR SALES INC.,
a Delaware corporation
 
 
 
By: /s/Kurt Adzema
 
Name: Kurt Adzema
 
Title: Secretary and Treasurer
 
 
 
 
 
KAILIGHT PHOTONICS, INC.,
a Delaware corporation
 
 
 
By: /s/Kurt Adzema
 
Name: Kurt Adzema
 
Title: Secretary and Treasurer





--------------------------------------------------------------------------------




Schedule E-3
Flextronics (Suzhou) Tech
Flextronics Int. Cork. B.V.
Flextronics International
Flextronics International Latin America
Flextronics International Poland
Flextronics Israel Ltd.
Flextronics Manufacturing
Flextronics Technology
Celestica Corporation
Celestica AG
Celestica Hong Kong Ltd.
Celestica Monterrey
Celestica Thailand LTD
Celestica Valencia, S.A.
Jabil Circuit Sdn Bhd.




--------------------------------------------------------------------------------




Schedule E-4
Huawei Technologies Co. Ltd.










